t c no united_states tax_court barry r downing and mary a downing petitioners v commissioner of internal revenue respondent docket no 2217-o0l filed date petitioners ps filed a return for in which they correctly reported their tax_liability but did not pay the tax owed ps included dollar_figure and an offer_in_compromise in which they offered to pay that amount in full settlement of the dollar_figure tax they owed respondent r misplaced ps’ offer_in_compromise for about year r did not accept that offer_in_compromise or four similar offers in compromise made by ps because r believed r could collect a substantially larger amount of ps’ tax_liability r issued to ps a notice_of_intent_to_levy ps requested and received a hearing on the proposed collection action under sec_6330 i r c ps contended that they had reasonable_cause for their failure_to_pay_tax and requested that interest be abated because r had misplaced their offer_in_compromise for year r issued a notice_of_determination to ps stating that interest would not be abated and that collection would proceed - - held we have jurisdiction under sec_6330 a i r c to review r’s determination to proceed with collection of the addition_to_tax under sec_665l1 a i r c held further ps had no reasonable_cause for failing to pay their income_tax and thus are liable for the addition_to_tax for failure_to_pay_tax under sec_6651 i r c held further r’s failure to abate interest was not an abuse_of_discretion barry r downing and mary a downing pro_se edwina l charlemagne for respondent colvin judge the petition in this case was filed under sec_6330 seeking our review of a determination by respondent’s appeals officer that respondent’s proposed collection action may proceed the issues for decision are whether we have jurisdiction under sec_6330 d a to review respondent’s determination to proceed with collection of the addition_to_tax under sec_6651 we hold that we do whether petitioners had reasonable_cause for not paying their income_tax we hold that they did not section references are to the internal_revenue_code as amended - - whether respondent’s failure to abate interest for petitioners’ tax_year was an abuse_of_discretion we hold that it was not findings_of_fact some of the facts have been stipulated and are so found petitioners lived in north carolina when they filed the petition in this case in petitioners sold and received payment for rental residential property in virginia that they had depreciated the sale price was dollar_figure and petitioners’ basis was dollar_figure petitioners used the proceeds from the sale to pay credit card debts petitioners did not receive a statement at closing showing the amount of sale proceeds from the house that would be reported to the internal_revenue_service irs petitioners timely filed their income_tax return on it they reported that they owed income_tax of dollar_figure after withholding in part because of depreciation_recapture and capital_gains resulting from the sale of the rental property when petitioners filed the return they enclosed dollar_figure and an offer_in_compromise in which they offered to pay that amount in full settlement of the dollar_figure they owed for at that time petitioners had net assets of about dollar_figure including cash and bank accounts of dollar_figure real_estate including a one-half respondent concedes that the tax_court has jurisdiction to review whether to abate interest see 115_tc_329 q4e- interest in rental property barry downing petitioner jointly owned with his brother with equity of about dollar_figure life_insurance with a loan value of dollar_figure and vehicles with equity of about dollar_figure petitioners did not consult an accountant or other tax professional concerning their return respondent misplaced petitioners’ offer_in_compromise for about year ie from date to date respondent also erroneously applied the dollar_figure payment towards petitioners’ tax_liability but upon discovering the error returned the dollar_figure with interest to petitioners on date respondent did not issue a notice_of_deficiency to petitioners for in and petitioners made the following offers in compromise as full settlement of their income_tax_liability of dollar_figure plus the addition_to_tax for failure to pay and interest date amount of offer date dollar_figure date big_number date big_number date big_number date big_number respondent did not accept any of these offers because respondent’s revenue_officer believed that respondent could collect about dollar_figure from petitioners’ assets - the instructions for form_656 offer_in_compromise which petitioners used to prepare their offers in compromise in and state how to calculate an acceptable offer_in_compromise how to figure an acceptable offer an acceptable offer must include all amounts available from the following sources the liquidating value of your assets value if you are forced to sell minus debts against specific assets that have priority over irs the amount we could collect from your present and future income generally the collectible amount is your income minus necessary living_expenses we usually consider what we can collect over five years the amount collectible from third parties we may be able to collect part or all of the amount you owe from third parties through the trust fund recovery penalty or transferee liabilities assets you transferred below market_value or transferred assets you still use assets or income that are available to you but may not be available to irs for direct collection action eg property outside the united_states minimum offer total items through dollar_figure if your offer is less than the minimum offer amount from item we can’t process your offer in date respondent advised petitioners that the minimum acceptable offer to pay their remaining tax_liability was dollar_figure payable in monthly installments of dollar_figure not including interest under this payment plan petitioners would not have to borrow against or sell their assets petitioners responded that they could not make the monthly payments and respondent withdrew the offer petitioners sold their mercedes between date and date their one half interest in the jointly owned rental property between date and date and their jeep between date and date they did not use the proceeds of these sales to pay any of their tax_liability in date petitioner borrowed dollar_figure from his retirement account to consolidate other debts but did not use any of the loan proceeds to pay petitioners’ tax_liability on date respondent issued a notice_of_intent_to_levy and notice of your right to a hearing to petitioners on date petitioners requested and were granted a hearing at the hearing petitioners contended that reasonable_cause existed to abate the addition_to_tax for failure_to_pay_tax and interest petitioners requested that interest be abated because - respondent had misplaced their offer_in_compromise for year following the hearing respondent determined that the levy action should proceed and that interest should not be abated opinion a whether the tax_court has jurisdiction to review respondent’s determinations under sec_6330 we first decide whether we have jurisdiction to review respondent’s determination under sec_6330 that reasonable_cause does not exist to abate the addition_to_tax under sec_6651 for failure to pay the amount shown on petitioners’ return the tax_court has jurisdiction to review lien and levy determinations under sec_6330 if we generally have jurisdiction over the underlying tax_liability sec_6330 a 115_tc_324 114_tc_171 thus we next consider whether for purposes of sec_6330 a we generally have jurisdiction to review determinations that a taxpayer is liable for the addition_to_tax under sec_6651 for failure_to_pay_tax in 81_tc_879 we held that we lacked jurisdiction to decide whether the neither party contends that we lack jurisdiction however the court may consider sua sponte whether it has jurisdiction 116_tc_263 115_tc_287 96_tc_10 - - taxpayer was liable for the addition_to_tax for late payment under sec_6651 even though we otherwise had jurisdiction to redetermine the taxpayer’s liability for estate_tax congress reversed that holding by inserting the word any in sec_6214 as follows sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 small case procedures the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2754 the conference agreement which accompanied enactment of the amendment states the bill provides that the tax_court has jurisdiction over this addition_to_tax for failure to pay an amount shown on the return where the tax_court already has jurisdiction to redetermine a deficiency in tax with respect to that return s rept pincite 1986_3_cb_1 h conf rept at ii-804 1986_3_cb_1 the tax_court generally has jurisdiction over income gift and estate_tax cases for purposes of sec_6330 a because we have deficiency jurisdiction relating to those taxes - see sec_6211 sec_6213 sec_6214 116_tc_60 115_tc_329 van es v commissioner supra pincite 114_tc_176 we also have jurisdiction to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing sec_6214 thus just as we generally have jurisdiction to decide income gift and estate_tax cases we generally have jurisdiction over additions to tax for failure to pay those taxes for purposes of sec_6330 d a following the amendment to sec_6214 we have frequently exercised jurisdiction over the addition_to_tax under sec_6651 when it has been asserted in a deficiency case see eg 101_tc_189 n 98_tc_294 93_tc_462 88_tc_1175 in contrast apart from an affected items proceeding sec_6665 provides that we lack deficiency jurisdiction over an addition_to_tax under sec_6651 if no deficiency was determined see 115_tc_142 newby’s plastering inc v commissioner tcmemo_1998_320 however our holdings in those cases do not -- - mean that we lack jurisdiction here for purposes of sec_6330 we may have jurisdiction over an underlying liability for income estate or gift_tax whether or not we have or had deficiency jurisdiction in that case the grant of jurisdiction to the tax_court to review lien and levy determinations relating to such taxes is not limited to cases in which a notice_of_deficiency was issued or in which there is a deficiency sec_6330 a landry v commissioner supra pincite the taxpayer in landry opposed a levy on the grounds that he had paid the amounts in issue with excess tax withholdings from earlier years however even assuming that no notice_of_deficiency had been issued and that the tax_court would have lacked deficiency jurisdiction we held that we had jurisdiction under sec_6330 because the underlying tax_liability related to federal income taxes over which we have jurisdiction landry v commissioner supra we conclude that for purposes of sec_6330 we generally have jurisdiction over the addition_to_tax under sec_6651 thus we conclude that we have jurisdiction to review respondent’s determination under sec_6330 that reasonable_cause does not exist to excuse petitioners from liability for the addition_to_tax under sec_6651 for failure to pay the amount shown on their return ’ b whether petitioners had reasonable_cause for failure to pay their income_tax for respondent did not send a notice_of_deficiency to petitioners and petitioners did not otherwise have an opportunity to dispute their tax_liability for thus petitioners may challenge the existence or amount of the underlying tax_liability see sec_6330 b 114_tc_604 goza v commissioner supra pincite petitioners prepared their return and all of the offers in compromise petitioners contend that their failure_to_pay_tax was due to reasonable_cause and not willful neglect because they thought their offers in compromise were fair we disagree a taxpayer has reasonable_cause for failure to timely pay a tax if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see also 90_f3d_1190 we have previously held that a taxpayer is liable for the addition_to_tax under sec_6651l a ina lien and levy case where the record is not clear that the taxpayer received a notice_of_deficiency for year and no notices of deficiency were issued for the other years in issue see inman v commissioner tcmemo_2001_107 -- 6th cir an undue_hardship will result to the taxpayer if by paying on the due_date he or she will suffer a substantial financial loss for example a loss due to the sale of property at a distress price see 164_f3d_814 2d cir we review de novo whether petitioners are liable for the addition_to_tax for failure_to_pay_tax see goza v commissioner supra pincite petitioners contend that they had reasonable_cause for not paying their tax in because petitioner misunderstood the law relating to taxation of the capital_gain received on the sale of their house we disagree petitioner said that he did not receive a statement at closing showing the amount of sale proceeds from the house that would be reported to the irs but he did not say that he tried to obtain one petitioner’s mistaken belief about the taxability of the gain from their house is not reasonable_cause for failing to pay petitioners’ tax especially since petitioner did not consult an accountant or tax professional for advice regarding the return see 243_f2d_954 4th cir affg 26_tc_528 more importantly we have difficulty understanding petitioners’ argument since they concede that the tax_liability they reported on the return is correct petitioners contend that they had reasonable_cause because they twice tried to get a second trust on their house in october - and date to provide funds to pay their tax_liability but were turned down we disagree petitioners had assets from which they could have paid their tax_liability without undue_hardship when they submitted their offers in compromise they did not try to get a second trust until months after they filed their return and submitted their initial offer_in_compromise in date respondent proposed a monthly payment plan to petitioners under which they would not have had to liquidate all of their assets or sell their cars but petitioners claimed they could not afford to make the payments their claim that they could not afford the monthly payments is incredible because they sold two cars and petitioner’s one-half interest in the rental property and borrowed dollar_figure from petitioner’s retirement account between date and date they did not use these proceeds to pay their remaining tax_liability petitioners did not follow the directions in form_656 offer_in_compromise for making an offer_in_compromise their offer of a small portion of their assets equal to less than percent of their tax_liability was not reasonable_cause for failure to pay their tax the instructions for form_656 describe how to compute a minimum offer_in_compromise and state that the commissioner will not process an offer not meeting those minimum requirements petitioners’ offers did not meet these minimum -- requirements because all of their offers were substantially less than the value of their available assets we conclude that petitioners are liable for the addition_to_tax under sec_6651 for failure_to_pay_tax c whether respondent’s failure to abate interest was an abuse_of_discretion the parties stipulated that respondent misplaced petitioners’ offer_in_compromise from about date to date the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income gift estate and certain excise_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner if a the erroneous or dilatory performance of the ministerial_act occurred after the commissioner notified the taxpayer in writing about the deficiency or payment and b the taxpayer did not contribute significantly to the error or delay see sec_6404 we apply an abuse_of_discretion standard in reviewing the commissioner’s failure to abate interest 112_tc_230 112_tc_19 petitioners contend that respondent’s failure to abate interest that accrued during the the burden_of_proof does not affect our disposition of this issue because no fact issue is in dispute relating to petitioners’ claim -- - period respondent misplaced petitioners’ offer_in_compromise was an abuse_of_discretion we disagree the conference committee report for the tax_reform_act_of_1986 states in pertinent part as follows ifa taxpayer files a return but does not pay the taxes due this provision would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment 4h conf rept vol ii at ii-811 1986_3_cb_1 thus if the taxpayer files a return but does not pay the tax owed sec_6404 does not apply to interest that accrues on the unpaid tax before the commissioner contacts the taxpayer in writing with respect to the tax petitioners filed their income_tax return but paid nothing and proposed to pay only dollar_figure of the dollar_figure due they seek an abatement of the interest that accrued on the unpaid tax before the commissioner first contacted them in writing with regard to it sec_6404 does not permit such an abatement in this case thus we hold that respondent’s failure to abate interest from date the date respondent misplaced petitioners’ offer_in_compromise to date the date respondent returned petitioners’ dollar_figure offer_in_compromise payment to them was not an abuse_of_discretion petitioners contend that respondent delayed in providing information about housing utilities and transportation_expenses to be used in computing the offer_in_compromise petitioners - requested that information by letter dated date respondent provided that information to petitioners on date the 2-week period in which respondent replied is not unreasonable delay d conclusion for the foregoing reasons respondent’s determination is sustained as to the addition_to_tax for failure to pay for and respondent’s failure to abate interest from date to date was not an abuse_of_discretion accordingly decision will be entered for respondent
